

116 HR 8540 IH: Keeping Seniors Safe from COVID-19 Through Home Design Act of 2020
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8540IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Mr. Katko (for himself, Mr. Rose of New York, Ms. Kuster of New Hampshire, and Mr. Delgado) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretaries of Housing and Urban Development, Agriculture, and Health and Human Services to conduct a study of how housing design can help prevent the spread of communicable diseases, and for other purposes.1.Short titleThis Act may be cited as the Keeping Seniors Safe from COVID-19 Through Home Design Act of 2020.2.Study and report on housing design(a)StudyThe Secretary of Housing and Urban Development, the Secretary of Agriculture, and the Secretary of Health and Human Services shall jointly conduct a study to identify improved home and housing design features and improved design features in nursing homes and assisted living facilities that can help prevent and protect against the spread of infection by communicable diseases, including the novel coronavirus disease (COVID–19), and how such design features could be incorporated under housing assistance and mortgage insurance programs of the Department of Housing and Urban Development and the Department of Agriculture. The study shall consider any advantages that might result from updated or improved heating, ventilation, and air conditioning systems, installation of hands-free sinks, incorporation of outdoor space, redesign and re-use of existing space, and other design features and shall consider design features specific to housing for particular populations, including elderly persons, persons with disabilities, and homeless persons, (b)ReportNot later than the expiration of the 6-month period beginning on the date of the enactment of this Act, the Secretary of Housing and Urban Development, the Secretary of Agriculture, and the Secretary of Health and Human Services shall jointly submit to the Congress a report describing the study conducted pursuant to subsection (a) and setting forth the findings and conclusions of the study, including any recommendations regarding improved home and housing design, improved design features in nursing homes and assisted living facilities, and implementation of such recommendations.